Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Thorp, J.), rendered June 27, 1994, convicting him of reckless endangerment in the second degree and resisting arrest (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions with respect to the admission of evidence of the defendant’s purchase of drugs and the trial court’s instructions to the jury are unpreserved for appellate review (see, CPL 470.05 [2]).
The defendant’s remaining contentions are either unpreserved for appellate review, academic, or without merit. Joy, J. P., Goldstein, Florio and Luciano, JJ., concur.